Exhibit E

 

Amendment No. 1 to NOTE AND WARRANT PURCHASE Agreement

This Amendment No. 1 to Note and Warrant Purchase Agreement (

the "Loan Amendment") is made as of July 7, 2003, among LifePoint, Inc., a
Delaware corporation having a principal place of business at 1205 South Dupont
Street, Ontario, California 91761 (the "Borrower") and Jonathan J. Pallin, an
individual and resident of the State of California ("Lender").



Recitals

Whereas

, the Borrower and the Lender have entered into a Note and Warrant Purchase
Agreement dated as of February 19, 2003 (the "Loan Agreement"), pursuant to
which the Lender has made Advances of $ 1,120,000 to the Borrower;



Whereas

, the Advances made by the Lender to the Borrower exceed the maximum amount as
provided in Section 2.1 of the Loan Agreement;



Whereas

, the Borrower is in the process of making other financing arrangements and the
making of such arrangements will be facilitated by the Lender agreeing to
convert the outstanding amount of the Advances, together with accrued interest
and fees, into Series D Preferred Stock of the Borrower;



Whereas

, the Borrower has entered into a Securities Purchase Agreement dated as of the
date hereof (the "Series D Purchase Agreement") among the Borrower and the
purchasers named therein and has closed the sale of at least $2 million (from
non-debt conversions) of Series D Convertible Preferred Stock ("Series D
Preferred Stock") and warrants thereunder;



Whereas

, the Lender is willing to assist the Borrower by agreeing to convert the
outstanding Advances into Series D Preferred Stock and warrants pursuant to the
Series D Purchase Agreement; and



Now, therefore

, in consideration of the foregoing recitals and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, do hereby agree as follows:



Agreement

Section 1. Definitions

The terms defined in the Loan Agreement are used in the recitals and herein with
the meanings therein provided unless the context otherwise requires.

Section 2. Conversion of Advances

The Lender agrees to convert (the "Conversion") the outstanding Advances,
together with accrued interest thereon and all fees payable to Lender by the
Borrower in connection with the Loan Agreement, into Series D Preferred Stock
and warrants pursuant to the Series D Purchase Agreement at the Second Closing
(as defined in the Series D Purchase Agreement). The Conversion shall constitute
full and complete satisfaction of all Obligations of the Borrower to the Lender
under the Loan Agreement. Upon the Conversion, (i) the Loan Agreement shall
automatically terminate and shall be of no further force and effect, (ii) the
Note shall be marked "Paid in Full" by Lender and shall be promptly returned by
Lender to Borrower, (iii) all security interests, mortgages, collateral chattel
mortgages, deeds of trust, liens and encumbrances of any nature (collectively,
the "Liens") held by Lender under or pursuant to the Loan Agreement shall
automatically be released and terminated by Lender, and (iv) Lender hereby
agrees to execute and deliver concurrently herewith, and from time to time
hereafter, such termination statements, lien releases, assignments and such
other instruments, and to provide such assurances and to do such further acts
and things as may be reasonably necessary to terminate and release the Liens as
contemplated by this Section 2. Without limiting the foregoing, the Lender
hereby authorizes the filing of any UCC-3 termination statements on its behalf
with respect to any UCC-1 financing statements filed by the Lender with respect
to the Loan Agreement.

Section 3. Call Option and Subordination Agreement

Concurrently with the execution and delivery of this Loan Amendment, Lender
shall enter into that certain Call Option and Subordination Agreement dated the
date hereof among Borrower, Lender, the General Conference Corporation of
Seventh-Day Adventists and the Purchasers named therein.

Section 4. Registration Rights



Borrower agrees that the shares of Common Stock issuable upon exercise of the
Warrants issued in connection with the Loan Agreement (the "Registrable Shares")
shall be registered for resale in the registration statement to be filed with
respect to the shares underlying the Series D Preferred Stock and warrants
issued pursuant to the Series D Purchase Agreement, and Lender agrees that he
will not sell or otherwise dispose of the Registrable Shares for a period of two
years following the First Closing (as defined in the Series D Purchase
Agreement). Except as set forth above, Lender waives any and all registration
rights that it may have as a result of, or arising out of, the offering of
Series D Preferred Stock and warrants pursuant to the Series D Purchase
Agreement, except in its capacity as a purchaser of Series D Preferred Stock and
warrants thereunder.



Section 5. Miscellaneous

5.1. Integration

. This Loan Amendment and the Loan Agreement (including any schedules and
exhibits thereto) contain the entire understanding of the Borrower, the Lender,
their affiliates and persons acting on their behalf with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Borrower nor the Lender makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this Loan
Amendment may be waived other than by an instrument in writing signed by the
party to be charged with enforcement and no provision of this Loan Amendment may
be amended other than by an instrument in writing signed by the Borrower and the
Lender.



5.2. Counterparts

. This Loan Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all of which, taken together, constitute one
document.



 

[Signature Page Follows]

Witness

the due execution hereof as of the day and year first above written.



 

LifePoint, Inc.

 

Jonathan J. Pallin

 

By:



Linda H. Masterson,

Chairman, President and CEO

Jonathan J. Pallin,

in his capacity as an individual

 

 

 

 

 

 

 

 